Citation Nr: 1726220	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability
due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to April 1976, and from
October 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified at hearings in January 2011 before a Decision Review Officer (DRO) and in October 2012 before the undersigned Veterans Law Judge.  The Board remanded the case in April 2014.

In May 2015, the RO increased the PTSD rating to 70 percent, effective July 14, 2008.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

In March 2017, the AOJ obtained VA treatment records (to include mental health records) dated from May 2015 to February 2017.  There is no indication in the file that the AOJ readjudicated the appeal since this evidence was obtained.  Neither the Veteran nor his representative has waived the right to have the AOJ initially consider this additional evidence.  See 38 C.F.R. § 20.1304(c) (2016).  In order to afford the Veteran due process, a remand is required to allow the AOJ to consider the pertinent VA treatment records in the first instance.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims of entitlement to an increased rating for PTSD and entitlement to TDIU with consideration of all evidence of record, including the VA treatment records dated from May 2015 to February 2017.  If either claim continues to be denied or is not granted to the Veteran's satisfaction, provide him and his representative an SSOC, including addressing the additional evidence, before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




